Case 1:17-cr-00475-WFK-SMG Document 70 Filed 10/18/19 Page 1 of 2 PageID #: 433



 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 ------------------------------------------------------------X

 UNITED STATES OF AMERICA,

                  -against-                                      17 Cr. 00475(WFK)

 DILSHOD KHUSANOV,

                           Defendant.

 ------------------------------------------------------------X

                   DECLARATION OF RICHARD LEVITT IN SUPPORT OF
                      DILSHOD KHUSANOV’S PRETRIAL MOTIONS

         Richard W. Levitt, pursuant to 28 U.S.C. § 1746, declares under penalty of perjury that the

 following is true and correct:

         1.       I, along with Deborah Colson, Esq., represent Defendant Dilshod Khusanov in the

 above-captioned matter.

         2.       I submit this Declaration in Support of Mr. Khusanov’s accompanying pretrial

 motions and declare that all statements of fact in the accompanying Memorandum of Law are true

 to the best of my knowledge and information.

         3.       The following Exhibits annexed to the accompanying Memorandum of Law are

 incorporated herein:

              A. Defense Memorandum of FISA intercepts – being seperatly provided to the Court
                 for in camera review, but previously provided to government “wall” counsel;

              B. December 14, 2018 discovery letter to government;

              C. May 1, 2019 discovery letter to government; and

              D. Scheduling order, U.S. v. Grant, 18-cr-179 (WJM) (DNJ).




                                                         1
Case 1:17-cr-00475-WFK-SMG Document 70 Filed 10/18/19 Page 2 of 2 PageID #: 434



        4.      Pursuant to Local Criminal Rule 16.1, I have conferred with counsel for the

 government concerning discovery issues raised in defendant’s pretrial motions in good faith efforts

 to resolve those issues without intervention of the Court.

 Dated: October 18, 2019
        New York, NY                                  Respectfully submitted,




                                                      __________________________
                                                      Richard Levitt, Esq.
                                                      Levitt & Kaizer
                                                      rlevitt@landklaw.com
                                                      40 Fulton Street, 23rd Floor
                                                      New York, N.Y. 10038
                                                      Tel. 212 480-4000
                                                      rlevitt@landklaw.com

                                                      Counsel for Defendant
                                                      Dilshod Khusanov




                                                  2
